LCase 2:LY-MJ-U2Z432Z-DU IY “SEALED” Document 1-L *SEALED* Filed U6/10/19 Page 2 ots

Case 2:19-m|-02432-DUTY Documemagje HMle#!2G/20/19 Pagelof1 Page ID #:53
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
2:19-MJ-02432 (mn lOl| az |S7PmM (JC PS

 

 

 

Inventory made in the presence of :

US. PestAl FTvYSPFCIOR DABMAWZ ARBEBE

 

Inventory of the property taken and name of any person(s) seized:

[Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of documents, as opposed to “miscellaneous documents”) as well as the approximate
volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon. ]

PARCE# PpackaGIn&® Anno WRAPPIUGS

3 Sy C090 UNITED STATES CURREWC ¥

 

Certification (by officer present during the execution of the warrant)

 

I declare under penalty of perjury that I am an officer who executed this warrant and that this inventory is correct and
was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.

ow BL bo fl

Executing officer’s signature

KYLe REYEs U.S. Pestac EY SPECTOYE

Printed name and title

 

 

 

\USA: Sylvia R. Ewald x0717
